DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 25, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It 

2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 2: Claim 2 recites “less than 90 degrees”.  This is a range with an unbounded lower limit, and therefore encompasses an angle so inconceivable low that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for an angle of zero (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  See MPEP 2173.05(c)(II), reproduced below.

	II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude performing the claimed process."In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

	
Regarding claim 3:  Claim 3 requires “a plurality of door openings”.  As claim 1 also includes “a door opening” it is unclear if the plurality of claim 3 includes the door opening of claim 1 or if they are separate door openings.  For the purposes of examination the plurality of door openings in claim 3 are being treated as a plurality of the door openings of claim 1.

Regarding claim 3:  The term "substantially" in claim 3 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from perpendicular to the second opening the second ram 

Regarding claim 6:  Claim 6 requires “a radial distance of the top portion” and “a radial distance of the bottom portion” however fail to recite what this radial distance is with respect to.  Is this a radial distance from the center line of the blowout preventer?

Regarding claims 4, 5, and 7:  These claims are rejected due to their dependence on one of the above claims.

Regarding claim 11:  The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from the shape of at least a portion of the pair of blocks the top seat needs to be to be considered to be “substantially conforming”.  See MPEP 2173.05(b)(III)(D), reproduced above.

Regarding claim 17:  The last step of claim 17 requires “engaging a piston head…via the slot” however fails to indicate that the piston head is engaging with.  Correction and clarification are required.

Regarding claims 18-20:  These claims are rejected due to their dependence on claim 17. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeOcampo et al. (US 2016/0084031, De).

Regarding claim 1:  De discloses a blowout preventer (BOP) 100 for controlling pressure within a wellbore, comprising:
a body 110 having a front side at 140 and a back side at130, the front side being opposite the back side Fig 1, 2;
a door opening for 140 extending through the front side Fig 2, 3;
an operator opening 116 extending through the body, perpendicular to the door opening Fig 3;
130 extending from an inner cavity 120/124 – Fig 3, 7A, 7B of the body through the back side, the inner cavity being fluidly coupled to both the outlet and the door opening Fig 1-3, 7A, 7B; and
a ram passage 124 forming at least a portion of the inner cavity, wherein the ram passage is arranged substantially perpendicular to the door opening Fig 1-3, 7A, 7B.

Regarding claim 8:  De discloses a blowout preventer (BOP) 100 for controlling pressure within a wellbore, comprising:
a body 102 having a front side at 140 and a back side at 130, the body including an internal cavity 120/124 – Fig 3, 7A, 7B;
a plurality of door openings for 140 extending through the front side Fig 2, 3, the plurality of door openings providing access to the internal cavity Fig 2, 3;
a plurality of door assemblies 140, 142, 144 associated with the plurality of door openings Fig 2, wherein each door assembly of the plurality of door assemblies is arranged at a respective door opening of the plurality of door openings Fig 2, the door assemblies including a door 140 and a hinge 142, the door being movable between a first position Fig 1 that blocks access to the door opening and a second position Fig 2 that provides access to the door opening;
an outlet 130 arranged on the back side of the body Fig 1; and
a ram system 170 coupled to the body Fig 1, the ram system including a plurality of operators 172 coupled to the body and a pair of blocks 182/184 – Fig 11 arranged within the internal cavity.

Regarding claim 10:  The BOP further comprising a ram passage 124 – Fig 1-3, 7A, 7B forming at least a portion of the internal cavity, the ram passage receiving the pair of blocks Fig 7A, wherein the blocks move longitudinally along the ram passage in response to the plurality of operators Fig 7A, 7B.

Regarding claim 11:  Wherein the ram passage further comprises a top seat, the top seat substantially conforming to at least a portion of the pair of blocks Fig 7A.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland, Jr. et al. (US 2017/0067309, Holland).

Regarding claim 17:  Holland discloses a method for installing a ram block shear blades/blocks for rams 14A, B into a blowout preventer (BOP), comprising:
positioning a door 20/22, arranged proximate an opening A (see reproduction of Figure 1 below) to an internal cavity B (see reproduction of Figure 1 below) of the BOP, in an open position not shown;
supporting a ram block not shown – shear blades/blocks – [0024] via an extension 26/30 coupled to an inner face of the door Fig 5, the extension positioned within a slot implied with “coupled…to shear blades” – [0024] formed in the ram block;
translating the ram block toward the internal cavity [0025], via the opening; and
34 – [0024]-[0026], within the internal cavity, via the slot Fig 5.

[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image2.png
    458
    642
    media_image2.png
    Greyscale


Regarding claim 18:  The method further comprising positioning the ram block within a ram passage Fig 1A.

Regarding claim 19:  The method further comprising: 
moving the door to a closed position Fig 1A; and 
securing the door to a body of the BOP via bolts 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De in view of Cook (US 2019/0153803).

Regarding claim 2:  De discloses all of the limitations of the above claim(s) except for the outlet being arranged at an angle with respect to an axis of the body, the angle being less than 90 degrees.
Cook discloses a BOP 100 – disclosed as a control block however “valves” 152/154 are gat valves that function to block or allow fluid through the body, [0038]-[0042] similar to that of De.  The BOP of Cook includes a body 102 that includes outlets 114a, b arranged at an angle A with respect to the body Fig 3c, 5a.  This angle can be less than 90 degrees [0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De so that the outlet [0029].

Regarding claim 4:  De discloses all of the limitations of the above claim(s) except for a platform being arranged on the back side of the body, the platform arranged an angle with respect to an axis of the body, the outlet extending through the platform such that a center line of the outlet is arranged at the angle.
As seen in Figures 3a and 5a of Cook, the outlets 114a, b are arranged on a platform 118a, b.  This platform is arranged at an angle with respect to the axis of the BOP body and as such the outlets are also arranged at an angle with respect to the axis Fig 3a, 3c, 5a.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De to include an angled platform through which the outlets extended as taught by Cook in order to have allowed for the installation and use of equipment without interfering with other equipment attached to the body [0029].

Regarding claim 7:  De discloses all of the limitations of the above claim(s) except for the outlet is arranged axially lower than the ram passage.
As seen in Figure 3a and 5a of Cook, the outlet 114a, b is lower than the flow control elements 152/154.


Regarding claim 9:  De discloses all of the limitations of the above claim(s) except for the BOP further comprising a valve coupled to the outlet, the valve regulating a flow of fluid into and out of the body, wherein the flow of fluid is related to at least one of a choke operation or a kill operation.
The outlet of Cook includes a valve 328a, b.  These valves regulate flow into or out of the wellbore via the body [0024], [0052] and may include a gate valve which is a type of choke valve.  This the valve would be used in a choke operation.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De so that the outlet included a valve for regulating fluid flow in a choke operation as taught by Cook in order to have been able to regulate the flow out of the wellbore during blowout conditions.  This would have achieved the predictable results being able to controllably relieve pressure in the well.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De in view of Schweitzer, Jr. (US 2,592,197).

Regarding claim 3:  De discloses that the BOP includes a plurality of door openings Fig 2 where the plurality of door openings are fluidly coupled to the ram passage.  De fails to disclose that the second opening of the plurality of door openings is arranged axially lower than the first opening and fluidly coupled to a second ram passage, the second ram passage arranged substantially perpendicular to the second opening.
Schweitzer discloses a BOP similar to that of De.  The body 2 of the Bop includes a plurality of door openings 20 that extend through a front side of the body Fig 3.  The openings include upper openings that are fluidly coupled to an upper ram passage Fig 2, 3 and lower openings that are fluidly coupled to a lower ram passage Fig 2, 3.  The second ram passage is perpendicular to the second opening Fig 2, 3.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De to include a plurality of door openings that included second openings that were lower than first openings and fluidly coupled to a separate ram passage as taught by Schweitzer in order to have provided redundant blowout preventers.  This would have achieved the predictable results of ensuring that excessive pressure did not escape the wellbore and cause damage to equipment or harm to personnel.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over De in view of Jahnke (US 2014/0034293).

Fig 3, 7A but fails to disclose that a radial distance of the top portion is less than a radial distance of the bottom portion.
Jahnke discloses a BOP 2 similar to that of De.  The BOP includes a body 4 that includes a ram passage 32 with a top portion 34/44 and a bottom portion 40.  The top portion includes a radial distance 44B that is less than a radial distance of the bottom portion Fig 4A.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De so that the top portion of the ram passage had a radial distance less than the bottom portion of the ram passage as taught by Jahnke in order to have allowed for differential engagement, and thus sealing, with the ram [0042]-[0047].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De.

De discloses all of the limitations of the above claim(s) except for each door assembly including a reinforcement feature, the reinforcement feature arranged on an exterior face of the door and providing structural rigidity to the door.
However, as the doors of De are intended to be able to withstand downhole pressures including pressures during blowout conditions, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified De so that the doors were reinforced to increase their structural integrity and rigidity in order to have ensured that the doors were strong .

Allowable Subject Matter
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5:  The prior art of record fails to disclose or suggest a BOP with a rib positioned on the front side, the rib extending from a top of the body to a bottom of the body, the rib extending away from the front side and positioned proximate the door opening as recited in the claimed combination. 

Regarding claim 12:  The prior art of record fails to disclose or suggest a BOP with a plurality of door assemblies that each include a rotation mechanism associated with the hinge, the rotation mechanism regulating a position of the door in response to 

Regarding claim 13:  The prior art of record fails to disclose or suggest a BOP with a plurality of door assemblies that each include a T-bar coupled to an inner face of the door, the T-bar extending at least partially into the internal cavity when the door is in the first position, the T-bar extending along a door axis as recited in the claimed combination.

Regarding claim 14:  Claim 14 is considered allowable due to its dependence on claim 13.

Regarding claim 16:  The prior art of record fails to disclose to suggest a BOP that includes a plurality of second door openings extending through the back side and a second outlet arranged on the front side of the body as recited in the claimed combination.

Regarding claim 20:  The prior art of record fails to disclose or suggest a method for installing a ram block into a BOP that includes  removing the extension from the slot before the slot engages the piston head as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/15/2021